Third District Court of Appeal
                               State of Florida

                       Opinion filed November 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0897
                       Lower Tribunal No. 18-27948
                          ________________


  Rodney Mandelstam and W Carol Mandelstam, LLC, etc.,
                         Appellant/Cross-Appellee,

                                     vs.

        Cellco Partnership d/b/a Verizon Wireless, etc.,
                         Appellee/Cross-Appellant.


     An Appeal from the Circuit Court for Miami-Dade County, Lody Jean,
Judge.

      Kula & Associates, P.A., and Elliot B. Kula and W. Aaron Daniel, for
appellant/cross-appellee.

     Shutts & Bowen LLP and Julissa Rodriguez and Tirso M. Carreja, Jr.
and Alyssa L. Cory, for appellee/cross-appellant.


Before LINDSEY, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.